DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16351348 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is anticipated by application 16351348.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17484355					16351348
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; and a lid member that covers the DUT and is attached to the carrier body, wherein the lid member includes a through-hole for sucking the DUT that is provided to face the DUT and penetrating through the lid member.
1.  A test carrier that accommodates a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; and a lid member that covers the DUT and is attached to the carrier body, wherein the test carrier accommodating the DUT is carried to a testing apparatus comprising a socket and is mounted on the socket during a test of the DUT, the carrier body has contactors provided to correspond to terminals of the DUT, external terminals electrically connected to the contactors, and electrically connected to the socket while the test carrier is mounted on the socket, and a first through-hole through which the DUT is positioned with respect to the carrier body, and the first through-hole faces the DUT and penetrates the carrier body such that a part of the DUT is visible from an outside through the first through-hole by an imaging unit that captures an image of the DUT through the first through-hole.



Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17484368 in view of Bonis (US 3963315). 
This is a provisional nonstatutory double patenting rejection.

17484355					17484368
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; and a lid member that covers the DUT and is attached to the carrier body, wherein the lid member includes a through-hole for sucking the DUT that is provided to face the DUT and penetrating through the lid member.
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT, and a lid member that covers the DUT and is attached to the carrier body, wherein the carrier body has a first through-hole for positioning that is provided to face the DUT.




	Regarding claim 1, application 17484368 teach the limitations above.
Application 17484368 does not teach wherein the lid member includes a through-hole for sucking the DUT that is provided to face the DUT and penetrating through the lid member. 
Bonis (US 3963315)  teach wherein the lid member (Note cover 6, Fig. ), includes a through-hole for sucking the DUT that is provided to face the DUT and penetrating through the lid member. (Note column 3, lines 66-68 to column 4, lines 1-2,  Another technique is to hold the chip to the cover 6 by applying vacuum to a hole in the cover while the cover and the chip, as a unit, are inverted and assembled in the carrier.)
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17484368 to include the teaching of Bonis because it would provide a means for loading a chip. (Note Bonis column 3, lines 62-63)

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17484560 in view of Bonis (US 3963315). 
This is a provisional nonstatutory double patenting rejection.


17484355					17484560
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; and a lid member that covers the DUT and is attached to the carrier body, wherein the lid member includes a through-hole for sucking the DUT that is provided to face the DUT and penetrating through the lid member.
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; and a lid member that covers the DUT and is attached to the carrier body, wherein the lid member comprises: a plate-like main body; and a pusher protruding from the main body in a convex shape.




Regarding claim 1, application 17484560 teach the limitations above.
Application 17484560 does not teach wherein the lid member includes a through-hole for sucking the DUT that is provided to face the DUT and penetrating through the lid member. 
Bonis (US 3963315)  teach wherein the lid member (Note cover 6, Fig. ), includes a through-hole for sucking the DUT that is provided to face the DUT and penetrating through the lid member. (Note column 3, lines 66-68 to column 4, lines 1-2,  Another technique is to hold the chip to the cover 6 by applying vacuum to a hole in the cover while the cover and the chip, as a unit, are inverted and assembled in the carrier.)
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17484560 to include the teaching of Bonis because it would provide a means for loading a chip. (Note Bonis column 3, lines 62-63)

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17484493 in view of Bonis (US 3963315). 
This is a provisional nonstatutory double patenting rejection.
17484355					17484493
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; and a lid member that covers the DUT and is attached to the carrier body, wherein the lid member includes a through-hole for sucking the DUT that is provided to face the DUT and penetrating through the lid member.
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; a lid member that covers the DUT and is attached to the carrier body; and an identifier for identifying an individual of the test carrier.




Regarding claim 1, application 17484493 teach the limitations above.
Application 17484493 does not teach wherein the lid member includes a through-hole for sucking the DUT that is provided to face the DUT and penetrating through the lid member. 
Bonis (US 3963315)  teach wherein the lid member (Note cover 6, Fig. ), includes a through-hole for sucking the DUT that is provided to face the DUT and penetrating through the lid member. (Note column 3, lines 66-68 to column 4, lines 1-2,  Another technique is to hold the chip to the cover 6 by applying vacuum to a hole in the cover while the cover and the chip, as a unit, are inverted and assembled in the carrier.)
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17484493 to include the teaching of Bonis because it would provide a means for loading a chip. (Note Bonis column 3, lines 62-63)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al. (US 5986459) in view of Bonis (US 3963315).
Regarding claim 1, Fukaya et al. teach A test carrier carried in a state of accommodating a device under test (DUT), (Note substrate 12, column 10, lines 34-42, 52-57 and Fig. 6 and Fig. 7A) the test carrier comprising: 
a carrier body that holds the DUT;(Note substrate 12 and pocket 12a, Fig. 6, column 10. Lines 39-40)  

    PNG
    media_image1.png
    662
    714
    media_image1.png
    Greyscale
and 
Fukaya et al. teach a lid member (sheet 11, Fig. 7a) that covers the DUT and is attached to the carrier body, 

    PNG
    media_image2.png
    449
    648
    media_image2.png
    Greyscale

Fukaya et al. does not teach wherein the lid member , includes a through-hole for sucking the DUT that is provided to face the DUT and penetrating through the lid member.
Bonis teach wherein the lid member (Note cover 6, Fig. ), includes a through-hole for sucking the DUT that is provided to face the DUT and penetrating through the lid member. (Note column 3, lines 66-68 to column 4, lines 1-2,  Another technique is to hold the chip to the cover 6 by applying vacuum to a hole in the cover while the cover and the chip, as a unit, are inverted and assembled in the carrier.)

 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukaya et al. to include the teaching of Bonis because it would provide a means for loading a chip. (Note Bonis column 3, lines 62-63)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al. (US 5986459) in view of Bonis (US 3963315) in view of Ham et al.  (US 20050200000 A1).
Fukaya et al. teach the limitations above.
Regarding claim 2, Fukaya et al. does not teach wherein the through-hole is formed on a center of the lid member.
Ham et al. teach wherein the through-hole is formed on a center of the lid member.

    PNG
    media_image3.png
    544
    777
    media_image3.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukaya et al. to include the teaching of Ham et al. because it would allow stable holding of the test device. (Note Ham et al. par. 2)

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al. (US 5986459) in view of Bonis (US 3963315) in view of Ham et al.  (US 20050200000 A1) in view of Maruyama (US 5828224).
Fukaya et al. teach the limitations above.
Regarding claim 3, Fukaya et al. does not teach wherein the lid member comprises: a plate-like main body; and a pusher protruding from the main body in a convex shape, and the through-hole penetrates the plate-like main body and the pusher.
Maruyama teach wherein the lid member comprises: a plate-like main body; and a pusher protruding from the main body in a convex shape, and the through-hole penetrates the plate-like main body and the pusher. (Note Fig. below)

    PNG
    media_image4.png
    484
    769
    media_image4.png
    Greyscale


Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukaya et al. to include the teaching of Marayuma because it would help enable the semiconductor device to be placed against the substrate.  
Regarding claim 4, Fukaya et al. does not teach wherein the plate-like main body has a flat surface around an opening of the through-hole.
Marayuma teach wherein the plate-like main body has a flat surface around an opening of the through-hole. (Note Fig. below)

    PNG
    media_image4.png
    484
    769
    media_image4.png
    Greyscale


Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukaya et al. to include the teaching of Marayuma because it would help enable the semiconductor device to be placed against the substrate.  
Regarding claim 5, Fukaya et al. does not teach wherein the through-hole penetrates centers of the plate-like main body and the pusher.
Marayuma teach wherein the through-hole penetrates centers of the plate-like main body and the pusher. (Note Fig. below)

    PNG
    media_image4.png
    484
    769
    media_image4.png
    Greyscale



Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukaya et al. to include the teaching of Marayuma because it would help enable the semiconductor device to be placed against the substrate.  
Regarding claim 6, Fukaya et al. does not teach wherein the through-hole faces a first main surface where a terminal is not formed in the DUT. (Note Fig. below)

    PNG
    media_image4.png
    484
    769
    media_image4.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukaya et al. to include the teaching of Marayuma because it would help enable the semiconductor device to be placed against the substrate.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al. (US 5986459) in view of Bonis (US 3963315) in view of Ham et al.  (US 20050200000 A1) in view of Maruyama (US 5828224) in view of Yamashita (US 20080122433) .
Fukaya et al. does not teach the limitations above.
	Regarding claim 7, Fukaya et al. does not teach wherein a tip surface of the pusher includes a flat surface contacting a first main surface where a terminal is not formed in the DUT, and an opening is closed by a contact of the surface with the DUT.
Yamashita teach wherein a tip surface of the pusher includes a flat surface contacting a first main surface where a terminal is not formed in the DUT (Note Fig. 4 below), and an opening is closed by a contact of the surface with the DUT. (Note the opening is present before the pusher comes in contact with DUT, when contact is made the opening is closed)

    PNG
    media_image5.png
    460
    867
    media_image5.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukaya et al. to include the teaching of Yamashita because it would allow the pusher to be heated to maintain a predetermined temperature of the ic device. (Note Yamashita par. 54)

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858